Filed 10/12/21 P. v. Awardo CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075299

 v.                                                                      (Super.Ct.No. FSB1200458)

 CLIFFORD EDMOND AWARDO,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. J. David Mazurek,

Judge. Affirmed.

         Janice R. Mazur, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Warren

Williams and Steve Oetting, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In this case, the California Department of Corrections and Rehabilitation (the

department) submitted a letter to the trial court and recommended the court recall

defendant Clifford Edmond Awardo’s sentence and resentence him pursuant to Penal

Code section 1170, subdivision (d)(1).1 Specifically, the department informed the trial

court of an ameliorative amendment to section 1385 (Stats. 2018, ch. 1013, §§ 1-2),

which provides the trial court has discretion to dismiss, in the interest of justice, serious

prior felony strikes. The trial court denied the recommendation by minute order. The

next month, Awardo submitted his own letter to the trial court, and he asked the court to

review his case and reconsider its ruling on the department’s recommendation. The trial

court denied Awardo’s request, and he timely appealed from the order denying the

department’s recommendation.

       Awardo argues the trial court abused its discretion by not permitting him to submit

additional information about his rehabilitation and by not reconsidering its denial of the

department’s recommendation. Section 1170, subdivision (d)(1), is a limited exception to

the general rule that a trial court loses jurisdiction to resentence a defendant once

execution of the sentence begins, and that statute only revests the trial court with

jurisdiction for a limited time. The trial court in this case had jurisdiction to entertain the

department’s recommendation to recall Awardo’s sentence but, once the court denied it,

the court was once more divested of jurisdiction to resentence him. Because Awardo did




       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
not submit his request until one month after the trial court denied the department’s

recommendation, the court simply lacked the jurisdiction to consider it. We affirm.

                                             I.

                            PROCEDURAL BACKGROUND

       A jury convicted Awardo of one count of burglary of an inhabited dwelling

(§ 459) and one count of misdemeanor violation of a protective order (§ 273.6, subd. (a)).

Separately, he admitted to having suffered a prior conviction for assault with a deadly

weapon (§ 245, subd. (a)(1)) and admitted that prior was both a “serious felony” (§ 667,

subd. (a)(1)) and a “serious or violent felony” strike (§§ 1170.12, subds. (a)-(d), 667,

subds. (b)-(f)) for purposes of sentencing. The trial court sentenced him to state prison

for the middle term of four years for the burglary conviction, doubled pursuant to the one

strike law, plus a five-year enhancement for his strike conviction, for a term of 13 years;

to one year in county jail for the misdemeanor conviction, to be served concurrently to

the prison term; and the court dismissed the “serious felony” allegation in the interest of

justice.

       On appeal, we rejected Awardo’s argument that he had only admitted to having

suffered a prior conviction but not that the conviction constituted a “serious or violent

felony” strike and affirmed the judgment. (People v. Awardo (Jan. 8, 2014, E057358)

[nonpub. opn.].) Six years later, on January 21, 2020, the department submitted a letter

to the trial court recommending the court recall Awardo’s sentence pursuant to

section 1170, subdivision (d)(1), and exercise its then newly authorized discretion under

section 1385 to strike his five-year serious felony sentence enhancement. In support of


                                              3
its recommendation, the department submitted Awardo’s inmate assignment history, a

document that details a prisoner’s assignment to any education, work, or rehabilitative

programs, and a report indicating he had no reported rule violations. The trial court

denied the recommendation by minute order dated January 27, 2020.

       On February 28, 2020, Awardo mailed a letter to the superior court in which he

stated he had been attending groups and taking courses while in prison, and he had been

“discipline free.” He did not understand why the court had denied the department’s

recommendation, and he asked the court to review his case and reconsider its ruling. The

trial court denied the request.

       Awardo timely appealed from the January 27, 2020 order denying the

department’s recommendation.

                                             II.

                                       DISCUSSION

       A trial court loses jurisdiction over a defendant and loses jurisdiction to resentence

the defendant once the court has relinquished custody over him and execution of his

sentence has commenced. (People v. Karaman (1992) 4 Cal.4th 335, 344.)

Section 1170, subdivision (d)(1), is an exception to that rule. (Dix v. Superior Court

(1991) 53 Cal.3d 442, 455.) Within 120 days of the defendant’s commitment, the trial

court may recall the sentence and resentence the defendant “on its own motion.” (§ 1170,

subd. (d)(1).) That statute “provides a specific scheme for the trial court to exercise

jurisdiction for a limited time after it normally would have lost jurisdiction.” (Portillo v.

Superior Court (1992) 10 Cal.App.4th 1829, 1835.) Although the defendant himself has


                                              4
no standing to formally request that the trial court recall his sentence, he may informally

invite the court to exercise its own motion jurisdiction within 120 days of his

commitment. (People v. Loper (2015) 60 Cal.4th 1155, 1166-1167.) There is no

question the trial court in this case lacked the authority to recall Awardo’s sentence on its

own motion or to act on an informal invitation from him because more than 120 days had

elapsed since his commitment to state prison.

       In addition, “at any time,” the department, the Board of Parole Hearings, or a

county correctional administrator (when the defendant is sentenced to county jail) may

recommend the trial court recall the defendant’s sentence and resentence him. (§ 1170,

subd. (d)(1).) We review the denial of such a recommendation for abuse of discretion.

(People v. Frazier (2020) 55 Cal.App.5th 858, 863-864.)

       In People v. McCallum (2020) 55 Cal.App.5th 202, the department recommended

the trial court recall the defendant’s sentence and resentence him. (Id. at pp. 208-209.)

Before the court ruled on the recommendation, the defendant lodged a notice of

appearance and asked the court to hold a case management conference and schedule a

hearing and briefing schedule, if necessary. (Id. at p. 209.) The trial court denied the

department’s recommendation without setting a case management conference or

permitting the defendant to submit additional information about his changed

circumstances that might warrant resentencing. (Ibid.)

       On appeal, the appellate court rejected the defendant’s argument that the trial court

was required to conduct a hearing on the department’s recommendation. (People v.

McCallum, supra, 55 Cal.App.5th at pp. 211-216.) However, the court agreed with the


                                              5
defendant that the trial court erred by not permitting him to submit additional information

before it ruled on the department’s recommendation. (Id. at p. 216.) “Once McCallum

requested an opportunity to respond to the [department’s] recommendation by requesting

a case management conference and possible briefing and presentation of evidence, the

trial court’s decision simply to ignore McCallum’s request to provide input on the

[department’s] recommendation was an abuse of discretion.” (Id. at p. 216, fn. omitted.)

       Awardo argues the trial court abused its discretion by denying the department’s

recommendation without first giving him the opportunity to submit additional

information about his rehabilitation. But, as the People contend, People v. McCallum,

supra, 55 Cal.App.5th 202, is distinguishable. There, the defendant submitted his request

to present additional information before the trial court had ruled on the department’s

recommendation. (Id. at p. 209.) “When that occurs, it is an abuse of discretion for the

trial court to deny the [department’s] recommendation without permitting the inmate to

do so.” (People v. Frazier, supra, 55 Cal.App.5th at p. 869, citing McCallum, at p. 218.)

Here, Awardo did not request the opportunity to present additional information but asked

the court to reconsider its ruling on the department’s recommendation. And, to the extent

Awardo’s letter should be construed as a request to submit additional information, he did

not submit it until one month after the trial court had already denied the department’s

recommendation.

       The courts have properly characterized section 1170, subdivision (d)(1), as a

“limited” exception to the general rule that a trial court lacks jurisdiction to resentence a

defendant upon commitment and execution of the sentence. (E.g., People v. Scarbrough


                                              6
(2015) 240 Cal.App.4th 916, 923, 925-926.) Without question, the trial court had

jurisdiction to entertain the department’s recommendation. But, the department’s

recommendation did not vest the trial court with open-ended jurisdiction to recall

Awardo’s sentence and resentence him. As soon as the court denied that

recommendation, it was once again divested of jurisdiction to resentence Awardo and had

no authority to grant his request submitted one month later. Nothing in People v.

McCallum, supra, 55 Cal.App.5th 202, mandates a contrary conclusion, and Awardo

cites no authority that does.

       Relying primarily on People v. Castello (1998) 65 Cal.App.4th 1242, Awardo

argues the trial court did not lose jurisdiction to consider his request and reconsider the

department’s recommendation. That case is inapposite. Castello recognized a criminal

court’s inherent “power to reconsider interim rulings.” (Id. at p. 1246, italics added.) But

that power is limited to the correction of “prejudgment errors.” (In re Alberto (2002) 102

Cal.App.4th 421, 426; see Conservatorship of Christopher B. (2015) 240 Cal.App.4th

809, 816-818 [criminal court in related proceeding had no authority to reconsider its

dismissal, at the prosecutor’s request, of an entire case].) In contrast, the order denying

the department’s recommendation was a postjudgment order, which, by definition, is not

an interim or prejudgment ruling. And, although courts have concluded the distinction

between interim and final rulings and between prejudgment and postjudgment orders is

not dispositive with respect to motions for reconsideration in civil cases under Code of

Civil Procedure section 1008 (e.g., In re Marriage of Barthold (2008) 158 Cal.App.4th




                                              7
1301, 1312), Awardo properly concedes the courts have not ruled that statute applies in

criminal cases. (See Castello, at pp. 1246-1247.)

       Because the trial court lacked jurisdiction to consider Awardo’s request, we find

no abuse of discretion.

                                             III.

                                     DISPOSITION

       The postjudgment order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              McKINSTER
                                                                              Acting P. J.
We concur:



MILLER
                          J.



FIELDS
                          J.




                                              8